DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Page 21, para. 0044, lines 5-7 recites “UE1 transmits the configured reference signals, which are received by UE1, UE2, and UE3”, the examiner suggests changing to “UE1 transmits the configured reference signals, which are received by UE2, UE3, and UE4” according to figure 8.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (WO/2020/064120 A1).
(1) Regarding claim 1:
NPL discloses a method (as shown in figure 18, sidelink assisted UE-based positioning) comprising: 
sending, to a server user equipment (UE) (assist UE 1701 in figure 18) by a target user equipment (UE) (target UE 100 in figure 18), a request for a first set of assistance data over a sidelink interface (step 2, target UE discover potential assist UEs and sends a message 104 requesting the desired sidelink RefSig 1702, page 30, lines 16-20; as shown in figure 18, message 104 is send between target UE 100 and assist UE 1701, therefore, it the message 104 is sent over a sidelink interface); 
receiving, from the server UE, an assistance data message comprising a second set of assistance data over the sidelink interface (step 3, assist UE 1701 determines the sidelink RefSig configuration and informs the target UE about the RefSig configuration, page 30, lines 22-23; the SL RefSig config is transmit from the Assist UE 1701 to the target UE 100, therefore it is transmit over the sidelink interface); and 
measuring, based at least in part on the contents of the second set of assistance data, one or more positioning reference signals from one or more UEs (step 4-5, assist UE 1701 transmits sidelink RefSig 1702 to the target UE according to the RefSig configuration, target UE obtains radio signal measurements based on the RefSig 1702 received from the assist UE, page 30, lines 25-26, 28-29), wherein the second set of assistance data comprises configuration information of the one or more positioning reference signals from the one or more UEs (assist UE 1701 transmits sidelink RefSig 1702 to the target UE according to the RefSig configuration, page 30, lines 22-23).
NPL fails to explicitly disclose the positioning reference signals is from a peer UE.
However, the claim does not explicitly disclose the definition of a peer UE, the examiner takes a broadest reason interpretation of the Assist UE 1701 as the claimed peer UE, thus satisfied the claimed limitation for the benefit of improving UE-based positioning accuracy (page 11, lines 6-9).
(2) Regarding claim 2:
NPL further discloses computing a location estimate for the target UE based at least in part on measurement results on the one or more positioning reference signals (Steps 5-6, The target UE obtains radio signal measurements based on the RefSig 1702 received from the assist UE; and the target UE calculates its position based on at least the sidelink radio signal measurements, page 30, lines 28-32).
(3) Regarding claim 4:
NPL further discloses the request for the first set of assistance data and the assistance data message are messages of an LTE positioning protocol (LPP) transmitted over the sidelink interface (as shown in figure 18, step 3, assist UE 1701 determines the sidelink RefSig configuration and informs the target UE about the RefSig configuration, page 30, lines 22-23; the SL RefSig config is transmit from the Assist UE 1701 to the target UE 100, therefore it is transmit over the sidelink interface; and page 4, lines 15-21 disclose the system is an LTE system, therefore, the examiner interprets the RefSig configuration is transmit under a LTE positioning protocol transmission).
(4) Regarding claim 6:
NPL discloses all subject matter of claim 1, and further discloses the measuring involves measuring a timing characteristic of the one or more positioning reference signals (the first measurement report configuration, e.g. is time of arrival, ToA, or time difference of arrival, TDoA, page 11, lines 17-19).
(5) Regarding claim 8:
A target User Equipment (UE) (target UE 100 in figure 18) comprising: 
a transmitter that sends, to a server UE, a request for a first set of assistance data over a sidelink interface (step 2, target UE discover potential assist UEs and sends a message 104 requesting the desired sidelink RefSig 1702, page 30, lines 16-20; as shown in figure 18, message 104 is send between target UE 100 and assist UE 1701, therefore, it the message 104 is sent over a sidelink interface, for the target UE to send the message 104 to Assist UE 1701, it is inherently Target UE 100 comprises a transmitter); 
a receiver that receives (RefSig RX block in target UE as shown in figure 17), from the server UE, an assistance data message comprising a second set of assistance data over the sidelink interface (step 3, assist UE 1701 determines the sidelink RefSig configuration and informs the target UE about the RefSig configuration, page 30, lines 22-23; the SL RefSig config is transmit from the Assist UE 1701 to the target UE 100, therefore it is transmit over the sidelink interface, ); and 
a measurement circuit (PosEng 100 on figure 17, page 18, lines 1-4) that measures, based at least in part on the contents of the second set of assistance data, one or more positioning reference signals from one or more UEs (step 4-5, assist UE 1701 transmits sidelink RefSig 1702 to the target UE according to the RefSig configuration, target UE obtains radio signal measurements based on the RefSig 1702 received from the assist UE, page 30, lines 25-26, 28-29), wherein the second set of assistance data comprises configuration information of the one or more positioning reference signals from the one or more UEs (assist UE 1701 transmits sidelink RefSig 1702 to the target UE according to the RefSig configuration, page 30, lines 22-23).
NPL fails to explicitly disclose the positioning reference signals is from a peer UE.
However, the claim does not explicitly disclose the definition of a peer UE, the examiner takes a broadest reason interpretation of the Assist UE 1701 as the claimed peer UE, thus satisfied the claimed limitation for the benefit of improving UE-based positioning accuracy (page 11, lines 6-9).
(6) Regarding claim 9:
NPL further discloses a location estimation circuit that computes a location estimate for the target UE based at least in part on measurement results on the one or more positioning reference signals (positioning device 100 is also configured to determine a reference signal configuration request 104 based on at least the measurement quality 102, and/or the reference signal type 103a and configuration 103b, to obtain a measurement result 105 based on a reference signal configured according to the reference signal configuration request 104, and to calculate the position 106 based on at least the measurement result 105, page 18, lines 1-5).
(7) Regarding claim 11:
NPL further discloses the request for the first set of assistance data and the assistance data message are messages of an LTE positioning protocol (LPP) transmitted over the sidelink interface (as shown in figure 18, step 3, assist UE 1701 determines the sidelink RefSig configuration and informs the target UE about the RefSig configuration, page 30, lines 22-23; the SL RefSig config is transmit from the Assist UE 1701 to the target UE 100, therefore it is transmit over the sidelink interface; and page 4, lines 15-21 disclose the system is an LTE system, therefore, the examiner interprets the RefSig configuration is transmit under a LTE positioning protocol transmission).
(8) Regarding claim 13:
NPL discloses all subject matter of claim 8, and further discloses the measuring involves measuring a timing characteristic of the one or more positioning reference signals (the first measurement report configuration, e.g. is time of arrival, ToA, or time difference of arrival, TDoA, page 11, lines 17-19).

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 3, 5, 7, 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 15-20:
The present invention describes a method, comprising: sending, to a target user equipment (UE) by a server user equipment (UE), a message comprising a configuration for transmitting a first set of reference signals over a sidelink interface; sending, to each of one or more peer UEs, a message comprising a configuration for measuring a second set of reference signals; receiving, from the one or more peer UEs, measurement results of the second set of reference signals; and computing, based at least in part on the contents of the measurement results, a location estimate for the target UE.  The closest prior art, WO/2020/064120 A1 discloses a similar method, but fails to disclose sending, to each of one or more peer UEs, a message comprising a configuration for measuring a second set of reference signals; receiving, from the one or more peer UEs, measurement results of the second set of reference signals; and computing, based at least in part on the contents of the measurement results, a location estimate for the target UE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manolakos et al. (US 2021/0297206 A1) discloses a determination of positioning reference signal resources in out-of-coverage sidelink-assisted cooperation positioning.
NPL (WO/2021/092813 A1 by Nokia) discloses a accurate sidelink positioning reference signal transmission timing.
Bao et al. (US 2022/0015057 A1) discloses an apparatus and methods for target user equipment recommendation for sidelink-assisted positioning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/21/2022